ZENO B. BAUCUS
BRYAN T. DAKE
Assistant U.S. Attorney
U.S. Attorney’s Office
James F. Battin U.S. Courthouse
2601 Second Avenue North, Suite 3200
Billings, Montana 59101
Phone: (406) 657-6101
FAX: (406) 657-6989
Email: zeno.baucus@usdoj.gov
          bryan.dake@usddoj.gov

ATTORNEYS FOR PLAINTIFF
UNITED STATES OF AMERICA


                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION

  UNITED STATES OF AMERICA,                     CR 18-155-BLG-DLC

                          Plaintiff,
            vs.                                 UNITED STATES BRIEFING ON
                                                USE OF “ANY FACILITY OF
  JAMES E. “DOC” JENSEN, JR.                    INTERSTATE COMMERCE”
                                                TO COMMIT THE OFFENSE
                          Defendant.


      Pursuant to the change of plea hearing that occurred on February 12, 2019,

and the Court’s request for briefing on the issue of use of “any facility of interstate

commerce,” as it appears in 18 U.S.C. §2422(b), the offense Jensen intends to

plead to, the United States submits this analysis for the Court’s review.

      As the amended offer of proof indicates, Jensen did directly use a “facility or

means” of interstate commerce, the telephone, to communicate with at least one of
minor victims to induce the boy to participate in his “Program” of sexual abuse.

Jensen called the boy, who he had previously been grooming, upon his return to

Miles City. Following the call, the victim reentered Jensen’s Program,

culminating increased sexual contact including masturbation to ejaculation. That,

in itself, is sufficient to prove the jurisdictional element.

      In addition, as detailed below, courts have been clear that the means of

interstate commerce need not be used to communicate directly with the intended

victim. Jensen’s use of the internet to obtain authority to aid in his effort to

transform or overcome the will of his victim falls within the plain language of the

statute and the intent of Congress. Finally, Jensen used travel on interstate

highways and airways on wrestling trips to induce minors to engage in sexual

contact and to isolate them so they could be groomed for his Program.

                                   BACKGROUND

      On December 21, 2018, Jensen was indicted with a single count of Coercion

and Enticement, pursuant to 18 U.S.C. § 2422(b). As listed in the Indictment, the

charge revolved around Jensen’s implementation of “The Program” that he

administered on juvenile males in the 1990s in Miles City, Montana while serving

as the athletic trainer at Custer County District High School.




                                             2
      With respect to one victim in particular, the amended offer of proof details

instructive of Jensen’s use of interstate commerce. Jensen accompanied the

victim to a wrestling tournament in North Dakota during the winter of 1994-1995,

when the victim was in seventh grade. Amended Offer of Proof (OOP ¶5). On

the trip, the victim had to go see Jensen for a “hernia check,” which involved

Jensen touching the boy’s genitals. Id. Around the time of this trip, the victim

learned about “The Program,” which the Jensen obtained from the internet for the

purpose of enticing juveniles to submit to sexual contact from Jensen in the hopes

of receiving alleged physical benefits.1 Id. ¶¶ 3, 6. The victim then submitted to

Jensen’s program for several months. Jensen provided the victim his phone

number and communicated with the victim both face-to-face and over the phone

regarding “treatments.” During this period, the treatments involved full frontal

and back massages. Id. ¶ 10.

      The victim then moved away from Miles City for a period of time and then

returned. When he returned, Jensen called him on the telephone to reconnect. Id.

Following the call, the victim rejoined the “Program.” Id. The victim’s

“Program” treatment’s escalated to include masturbation to ejaculation.



1 Jensen’s used computer printouts of Program materials in his efforts to persuade
individuals of the alleged benefits of submitting to his sexual contact. OOP, ¶12.

                                          3
      On February 7, 2019, Jensen informed the Court that he wished to plead

guilty to the Indictment without the benefit of a plea agreement. Doc. 17. Chief

Judge Christensen referred the change of plea to the Magistrate Judge and Jensen’s

change of plea was scheduled for February 12, 2019. Docs. 18-19. At the

change of plea hearing, the Court expressed “concern[]…[with] what portion of

[the government’s] offer of proof…relates to” the use of a means of interstate

commerce, one of the elements of the offense. Transcript of Feb. 12, 2019,

Change of Plea Hearing at 22-23. Pursuant to the contemporaneously

filed amended offer of the proof, the jurisdictional element of § 2422(b) is

established by three types of use: telephone calls, searching for and downloading

the Program from the internet, and interstate travel.

                               LEGAL STANDARD

      “A district court must accept an unconditional guilty plea so long as it meets

the requirements of Federal Rule of Criminal Procedure 11(b).” United States v.

Nickle, 816 F.3d 1230, 1233 (9th Cir. 2016). To comply with Rule 11(b), the

court must determine that the plea is knowing, voluntary and intelligent, and has a

factual basis. Id.; Fed. R. Crim. P. 11(b). The factual-basis requirement

“ensure[s] that the defendant is not mistaken about whether the conduct he admits

to satisfies the elements of the offense charged.” United States v. Mancinas-Flores,

                                           4
588 F.3d 677, 682 (9th Cir. 2009) (as amended). “A district court’s discretion in

this area is limited.” Nickle, 816 F.3d at 1233. A court “can only reject a plea for

lack of a factual basis if the defendant denies committing a specific element of the

offense or protests his innocence even after demonstrating that he understands the

charge.” Id.

      “There is no requirement in Rule 11(b) that the defendant himself give an in-

depth account of his crime or confirm that everything in the government's offer of

proof is true.” Id. Even if the defendant disputes facts in the government’s offer

of proof, the plea should be taken where the defendant does not “suggest that the

government [does] not have ‘sufficient evidence for a jury to conclude that he is

guilty.’” Id. (quoting United States v. Webb, 433 F.2d 400, 403 (1st Cir. 1970)).

                                   ARGUMENT

      Section 2422(b) of Title 18 of the United State Code states that “[w]hoever,

using the mail or any facility or means of interstate or foreign commerce, . . .

knowingly persuades, induces, entices, or coerces and individual who has not

attained the age of 18 years, to engage in prostitution or any sexual activity for




                                           5
which any person can be charged with a criminal offense, or attempts to do so,” is

guilty of the offense of coercion and enticement. 2

      The Ninth Circuit has noted, “[t]here can be no doubt that Congress has

frequently addressed the problem of sexual predators who utilize instrumentalities

of interstate commerce to prey on minors.” United States v. Shill, 740 F.3d 1347,

1352 (9th Cir. 2014). With respect to 18 U.S.C. § 2422(b) in particular, the Ninth

Circuit made clear that “Congress intended the statute’s reach to be broad.” Id.

      As an initial matter, there is no question that both use of the telephone and

use of the internet are uses of a facility or means of interstate commerce. See

United States v. Nader, 542 F.3d 713, 717 (9th Cir. 2008) (“Telephones are

instrumentalities of interstate commerce.”); United States v. Tello, 600 F.3d 1161,

1164-1165 (9th Cir. 2010) (internet is a means of interstate commerce). That is

true even where the telephone is used for purely intrastate calls. Nader, 542 F.3d

at 720 (“[I]ntrastate telephone calls involve the use of a facility ‘in’ interstate

commerce.”); United States v. Carson, No. 10-cr-4794-BTM, 2011 U.S. Dist.

LEXIS 96867, *5 (S.D. Cal. Aug. 29, 2011) (holding that intrastate phone calls


2
  The maximum penalty for this statute at the relevant time period of the
indictment was fifteen years of imprisonment, although this statutory penalty has
since been amended. See Protection of Children from Sexual Predators Act of
1998, PL 105-314, Oct. 30, 1998, 112 Stat 2974.

                                            6
sufficient to survive as-applied commerce clause challenge to 18 U.S.C. §

2242(b)).

      The telephone calls that Jensen had directly with at least one of his minor

victims, as described in the government’s amended offer of proof, are sufficient in

themselves to prove that Jensen used a facility of interstate commerce to commit

the offense. As detailed in the background section, Jensen’s use of the telephone

both with respect to “treatment” sessions and, in particular, in reconnecting with

the North Dakota victim to get him to rejoin the Program, amply demonstrate

“use” of the telephone in Jensen’s efforts to induce the victim to submit to his

sexual contact. These calls regarding treatments ostensibly to improve the

victim’s physical performance and wrestling success “fit neatly within the common

understanding of persuade, induce, or entice.” United States v. Goetzke, 494 F.3d

1231, 1235 (9th Cir. 2007); see id. (explaining that a rational juror could find that

activities that constitute “grooming” of child victims violated §2422(b), including

such things as offers of recreational activities and a motorcycle). Arranging

meetings with the victim are similarly use of the internet. Id. at 1236.

      In addition, the United States’ offer of proof sets forth that Jensen’s

communications with third-party websites, via the internet, to obtain “The

Program” was essential to his purpose of persuading, inducing, enticing, and

                                           7
coercing his minor victims into sexual activity, and—in the facts of this case—is

sufficient to prove the use of a facility of interstate commerce to commit the

offense.

      The plain language of the statute provides no restrictions on the particular

“us[e]” the “facility or means of interstate commerce” must be put to in order to

persuade, induce, entice, or coerce the minor. See Shill, 740 F.3d at 1352

(refusing to read a limitation into a federal statute where “[t]here is no basis in the

text” to do so (quoting United States v. Gonzales, 520 U.S. 1, 5 (1997)). As

explained in a well-considered opinion by the D.C. Circuit, the ordinary meanings

of the verbs persuade, induce, entice, and coerce demonstrate that § 2422(b) is

intended to prohibit acts that seek to transform or overcome the will of the minor.

United States v. Hite, 769 F.3d 1154, 1161 (D.C. Cir. 2014) (discussing dictionary

definitions). The customary usage of these verbs also includes the use of third-

parties to aid or help transform or overcome another’s will. Id. (citing, e.g.,

Webster’s Third New International Dictionary, Unabridged (1981) (“Burt, aided by

his father and friends, induced Congress to aid his state in building such a

canal.”)); see also United States v. McMillan, 744 F.3d 1033 (7th Cir. 2014) (“One

particularly effective way to persuade or entice a person to do something is to

enlist the help of a trusted relative, friend, or associate.”). Accordingly, courts

                                            8
around the country have declined to interpret the statute to require the defendant to

use a means of interstate commerce to communicate directly with the minor. See

United States v. Hite, 769 F.3d 1154, 1160 (D.C. Cir. 2014); United States v.

McMillan, 744 F.3d 1033 (7th Cir. 2014)); United States v. Caudill, 709 F.3d 444

(5th Cir. 2013); United States v. Berk, 652 F.3d 132 (1st Cir. 2011); United States

v. Douglas, 626 F.3d 161 (2d Cir. 2010) (per curiam); United States v. Nestor, 574

F.3d 159 (3d Cir. 2009); United States v. Spurlock, 495 F.3d 1011 (8th Cir. 2007);

United States v. Murrell, 368 F.3d 1283 (11th Cir. 2004).

      Moreover, courts have rejected the argument that the term “use” requires

“the use of a means of interstate communication for the act of persuasion of the

minor (or attempt to persuade the minor).” Hite, 769 F.3d at 1164 (emphasis

added). Nothing in the language of the statute or precedent discussing the term

“use” justifies such a narrow reading. In Hite, the court found instructive the

Supreme Court’s discussion of “use” in Bailey v. United States, 516 U.S. 137

(1995), where the Court considered what constituted “use” of a gun during and in

relation to a drug crime. Hite agreed with Bailey that use involved “active

employment” in the commission of an underlying offense, but noted that use could

include a mere reference to the firearm when such reference is “calculated to bring

about change in the circumstances of the predicate offense.” Hite, 769 F.3d at

                                          9
1164 (quoting Bailey 516 U.S. at 148). Hite also noted that the term “use” in the

statute at issue in Bailey was restricted by the statutory language “during and in

relation to,” which is not present in § 2422(b). Id. Accordingly, the court

concluded that “using the mail or any facility of interstate commerce” is satisfied if

the defendant knowingly and actively employs such interstate means for the

essential function of communicating with a third-party for the purpose of

persuading, inducing, enticing or coercing the minor. Id. (holding that essential

communication with “adult intermediary” with requisite intent was sufficient).

      While Hite and the other cases cited above addressed the circumstances

where the third-party served as a go-between between the defendant and the

victim, active employment of the internet to obtain third-party aid or assistance to

transform or overcome the will of the minor falls equally within the coverage of

the statute. In this case, Jensen used the pseudoscientific authority of the Program

materials “to transform or overcome another’s will,” just as if he had used “the

help of a trusted, relative, or friend” in his efforts to persuade. He printed off

those materials and used them as aids in persuasion.

      It is beyond dispute that a defendant using the internet or phone to contact a

parent to get the endorsement of the defendant’s activities grooming the child

constitutes “use” under the statute. That would be equally true whether the parent

                                           10
provided the endorsement to the child directly, or the defender obtained the

endorsement over the internet and approached the child with it himself (i.e., “I

spoke with your father and . . .”). Likewise, Jensen’s use of the internet to obtain

the persuasive authority of the Program is “use” even if the Program’s author had

no face-to-face encounters with the minors. It is critical in this regard that Jensen

did not just obtain and utilize general medical texts that he later transformed for his

immoral purposes. He sought out and obtained internet assistance targeted to

making minors susceptible to inducement or enticement by adults. His malicious

intent is embodied in the Program document and legitimacy it provided materially

assisted his attempts to induce the minors. Prohibiting that activity is in the

heartland of what § 2242(b) was designed by Congress to do.

      Indeed, the House Conference Report of the Telecommunications Act of

1996, which included § 2422(b), notes that “the Senate Judiciary Committee held a

hearing on online indecency, obscenity, and child endangerment ... this hearing

supports the need for Congress to take effective action to protect children and

families from online harm.” H.R.Rep. No. 104–458, at 193 (1996), 1996

U.S.C.C.A.N. 10, 206 (Conf.Rep.). The Committee Report on the Child Protection

and Sexual Predator Punishment Act of 1998, which increased the penalty for

violation of § 2422 (b), emphasizes that the bill was “a comprehensive response to

                                          11
the horrifying menace of sex crimes against children, particularly assaults

facilitated by computer ... [that seeks to] provid[e] law enforcement with the tools

it needs to investigate and bring to justice those individuals who prey on our

nation’s children.” H.R.Rep. No. 105–557, at 10 (1998), 1998 U.S.C.C.A.N. 678,

678. As the Fourth Circuit concluded, “[t]he primary evil that Congress meant to

avert by enacting § 2422(b) was the psychological sexualization of children.”

United States v. Fugit, 703 F.3d 248, 255 (4th Cir.2012). Prohibiting the use of

the internet to obtain materials designed for and utilized to victimize children is

just as consistent with this goal as prohibiting the use of internet chatrooms to

contact children directly or prohibiting the use of intermediaries to induce minors.

      The Court fairly queried whether considering “use” of interstate commerce

beyond direct communications with the victims risks opening the floodgates to

enticement charges where a means of commerce was only tangentially related to

the offense. There are two responses. First, Congress elected to use the specific

wording “use…any facility or means of interstate commerce” rather than the term

“communicates on a facility or means of interstate commerce.” It is Congress’s

role to manage the floodwaters in that respect. See Shill, 740 F.3d at 1352 (2014)

(“Congress intended the statute’s reach to be broad.”) Second, the standard

articulated by the D.C. Circuit that the defendant “knowingly and actively employs

                                          12
such interstate means” for an “essential function” with the purpose of enticing

minors is a high bar, but one that can clearly be met in this case under the United

States’ offer of proof. Jensen’s own admissions make clear that he sought out and

obtained “The Program” on the internet and this information was essential to

Jensen’s persuasion, inducement, enticement or coercion of the juvenile male

athletes. In sum, he actively used the internet to obtain that key means of

inducement. Moreover, the Court need not conclude that the statute sweeps in

purely innocent materials obtained on the internet and later used by a defendant.

Here, the materials are inherently sexual and designed to get the minors to consent

to sexual activity and they reflect the defendant’s intent in the same way a third-

party would. It is not an outlier case. This is exactly the kind of “facilitate[ion]

by computer” that Congress envisioned when it increased the pentalty to for a

violation of § 2422(b) as part of “a comprehensive response to the horrifying

menace of sex crimes against children.” 1998 U.S.C.C.A.N. 678, 678.

      Finally, in addition to Jensen’s use of telephone and internet, the offer of

proof also details Jensen’s use of interstate highways and airways in a way

“calculated to bring about a change in circumstances” of the offense. See Hite,

769 F.3d at 1165 (quoting Bailey, 516 U.S. at 148). As the Ninth Circuit has held

“travel by a defendant to meet a potential victim is probative, but not required, to

                                          13
advance and verify an intent to persuade, induce, entice, or coerce.” Goetzke, 494

F.3d at 1236. Jensen used the interstate trip to North Dakota as an opportunity to

directly induce minors to submit to sexual contact—but for the trip he would not

have had the opportunity to induce the minors to submit to sexual contact of

ostensible “hernia checks”. See United States v. D’Souza, No. 2:09-cr-00131-

MCE, 2012 U.S. Dist. LEXIS 14928, at *1 (E.D. Cal. Feb. 7, 2012) (rejecting

motion to withdraw plea agreement over claim that defendant did not “use”

interstate commerce because, intra alia, defendant admitted to use of interstate

highways in the course of his criminal conduct). Moreover, a jury could

reasonably conclude that Jensen used the isolation and authority of both interstate

trips to continue his efforts to recruit and “groom” new victims. Jensen was able

to “use” the North Dakota to get access to younger boys intent on competing at

higher level of wrestling and, thus, particularly susceptible to Jensen’s efforts to

induce them into his twisted Program.

                                  CONCLUSION

      The reasons stated above and included in the amended offer of proof, Jensen

utilized “any facility of interstate commerce” to commit the offense for which he

intends to plead guilty.

//

                                           14
DATED this 20th day of February, 2019.

                             KURT G. ALME
                             United States Attorney


                             /s/ Zeno B. Baucus
                             ZENO B. BAUCUS
                             Assistant United States Attorney

                             /s/ Bryan T. Dake
                             BRYAN T. DAKE
                             Assistant United States Attorney




                               15
